Exhibit 10.3

May 28, 2015

Arthur T. Minson

Executive Vice President &

Chief Financial Officer

Time Warner Cable

60 Columbus Circle

New York, NY 10023

Dear Artie:

You and the Company are parties to an employment agreement effective as of
May 2, 2013 (the “Employment Agreement”). You have notified the Company of your
intent to voluntarily resign on June 1, 2015 (the “Resignation Date”). Pursuant
to Section 4.1 of the Employment Agreement, all obligations under the Employment
Agreement terminate, except for those described in 4.1, some of which are
modified below. In connection with your resignation pursuant to Section 4.1, and
in consideration of the Company’s desire to retain you as an advisor in
connection with the completion of the Company’s agreement to merge with Charter
Communications, Inc. (the “Charter Merger”), you and the Company agree as
follows:

 

  1. As of the Resignation Date, you will no longer be an employee or an officer
of the Company, your salary and Company benefits will cease and you will not be
entitled to any additional equity grants. The Resignation Date will be your
separation date for purposes of any qualified or non-qualified retirement or
deferred compensation plans. You will not be entitled to a pro rata AIP bonus
for 2015;

 

  2. Immediately after the Resignation Date, you will serve as an advisor to the
Company through the earlier of closing of the Charter Merger, the abandonment of
the Charter Merger or December 31, 2016 (the “Advisory Period”). During the
Advisory Period, you agree to provide assistance to the Company with any Charter
Merger related activities including, but not limited to, obtaining necessary
regulatory approvals, merger integration matters, or other assistance as may be
required. You represent that you will not be subject to an agreement or policy
of any subsequent employer that would prohibit or limit your ability to perform
the advisory services. You will be expected to be available to advise the
Company for an average of approximately 10 hours per month, but not to exceed 20
hours per month, at times and locations mutually agreed to;

 

  3. You agree that during the Advisory Period you will not hire or cause any
entity of which you are an affiliate to hire any person who was a full-time
employee of the Company as of the Resignation Date or within six months prior
thereto without the Company’s consent. This no hire agreement is in addition to
the requirements of Section 8.2 of the Employment Agreement;



--------------------------------------------------------------------------------

  4. You agree that Section 8.4 of the Employment Agreement is amended to
provide that the Non-compete Period will run through December 31, 2016. You
further agree that Section 8.1 is amended to apply to any confidential matters
of which you become aware during the Advisory Period;

 

  5. Any outstanding unvested equity awards will be forfeited on the Resignation
Date and you will not receive any additional equity grants from the Company.

 

  6. Upon your execution of this letter agreement and the release referred to in
paragraph 8 below you will be entitled to receive a special lump sum bonus of
$5,000,000, less any applicable withholdings, as soon as practicable. You will
receive an additional lump sum bonus of $5,000,000, less any applicable
withholdings, upon the closing of the Charter Merger if it occurs during the
Advisory Period.

 

  7. If you violate any of the provisions of this letter agreement, including
your obligation to provide services during the Advisory Period, or any of the
restrictive covenants contained in the Employment Agreement, as amended herein,
the payments described above in paragraph 6 will be subject to the forfeiture
provisions contained in Section 10.6.3.1 of the Employment Agreement.

 

  8. You agree that any tax or other consequences resulting from this
arrangement (including but not limited to additional taxes or excise taxes under
section 409A or sections 280G/4999 of the Internal Revenue Code) are your
responsibility. You agree that you have been advised by the Company to consult
your personal legal, tax and financial advisors regarding the ramifications of
entering into this letter agreement.

 

  9. You agree that all payments and benefits under this letter agreement are
conditioned on your executing, and not revoking, a release agreement effective
as of your Resignation Date in substantially the form attached to your
Employment Agreement. You further agree that you are not entitled to any
severance payments under your Employment Agreement or any plan or program of the
Company.

  The parties are not amending the Employment Agreement in any other manner. If
you agree to the terms of this letter agreement, please sign below where
indicated.

 

  Sincerely,   /s/ Peter Stern            Peter Stern   AGREED:   /s/ Arthur T.
Minson         Arthur T. Minson

 

2